Order reversed, with $10 costs and disbursements and matter remitted to Special Term for further proceedings in accordance with. the memorandum. Memorandum: The question whether appellant was “ doing business ” within this State, so as to be subject to service of process here, should not have been determined on the affidavits alone. On this record it is also impossible to determine whether appellant’s salesman, Greek, was its “managing agent” within the meaning of section 229 of the Civil Practice Act. A hearing should be had, at which the precise nature, magnitude, and regularity of appellant’s activities within this State may be shown, and the precise authority of Greek and his relationship to the appellant may be revealed. The order is reversed and the matter remitted to the Special Term for the taking of testimony as provided by section 237-a of the Civil Piaetiee Act. All concur. (Appeal from an order of Chautauqua Special Term denying a motion by defendant Brixite Corporation to dismiss the summons and complaint and the cross claim by defendant Roan against said defendant corporation.) Present — McCurn, P. J., Vaughan, Wheeler, Williams and Bastow, JJ.